Exhibit 99 TI reports financial results for 2Q12 Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (July 23, 2012) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced second-quarter revenue of $3.34 billion, net income of $446 million and earnings per share of 38 cents.EPS includes 6 cents of charges associated with the company’s September 2011 acquisition of National Semiconductor and restructuring. “TI revenue in the second quarter was about as we had expected,” said Rich Templeton, TI’s chairman, president and CEO.“Our Analog and Embedded Processing segments grew sequentially, while our Wireless segment declined. “Although we believe customers and distributors have low inventory levels, the global economic environment is causing both to become increasingly cautious in placing new orders.Our backlog grew last quarter but orders slowed in the month of June and our backlog coverage for September is lower than normal.As a result of this increased uncertainty, we currently estimate that our revenue in the third quarter will be about even with last quarter and below our seasonal average growth rate.If customer demand increases as the quarter progresses, we are ready to support higher shipments with short product lead times, a strong inventory position and available manufacturing capacity. “In the meantime, we remain focused on strengthening our market positions in Analog and Embedded Processing.These areas are complementary and benefit from TI’s extensive and expanding relationships with customers around the world.As we continue to broaden our portfolio of leadership products, especially our standard catalog products, we enhance our ability to serve these customers.” 2Q12 financial summary Amounts are in millions of dollars, except per-share amounts. 2Q12 2Q11 Change 1Q12 Change Revenue $ $ -4 % $ 7 % Operating profit $ $ -34 % $ 51 % Net income $ $ -34 % $ 68 % Earnings per share $ $ -32 % $ 73 % Cash flow from operations $ $ 7 % $ 50 % Acquisition charges associated with TI’s acquisition of National Semiconductor (now referred to as Silicon Valley Analog in TI’s Analog segment) are $104 million in the second quarter and include amortization of intangibles, retention bonuses and other items.Results also include $13 million of restructuring charges associated with the planned closings of two older factories announced in January 2012. Compared with a year ago, lower gross profit in the quarter primarily reflects lower revenue and the associated costs from low levels of factory utilization.Compared with the first quarter, higher gross profit reflects higher revenue, which more than offset lower insurance proceeds related to the March 2011 earthquake in Japan. Operating profit declined from a year ago due about equally to higher acquisition and restructuring charges, lower gross profit and higher operating expenses.The increase in operating expenses was due to the inclusion of Silicon Valley Analog.Compared with the prior quarter, operating profit increased primarily due to higher gross profit.Also contributing to this increase were lower acquisition charges as well as lower operating expenses. 2Q12 segment results 2Q12 2Q11 Change 1Q12 Change Analog: Revenue
